AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 3rd day of August, 2009, to the Fund Accounting Servicing Agreement, dated as of June 22, 2006, as amended, (the "Fund Accounting Agreement"), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the Akre Focus Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit V to the Agreement is hereby added and attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/Robert M. Slotky By: /s/Michael R. McVoy Name: Robert M. Slotky Name: Michael R. McVoy Title: President Title: Executive Vice President 1 Exhibit V to the Professionally Managed Portfolios Fund Accounting Servicing Agreement Name of Series Date Added Akre Focus Fund on or after August 3, Multiple Series Trust FUND ACCOUNTING SERVICES FEE SCHEDULE at August, 2009 Annual Fund Accounting Fee Per Fund* $28,000 on the first $20 million 2.00 basis points on the next $80 million 1.00 basis on the balance above $100 million Advisor Information Source Web Portal §$150 /fund/month §$500 /fund/month for clients using an external administration service Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. §Pricing Services −$0.15 Domestic and Canadian Equities/Options −$0.50 Corp/Gov/Agency Bonds/International Equities and Bonds −$0.80 CMOs/Municipal Bonds/Money Market Instruments −$125 /Fund/Month - Mutual Fund Pricing −$2.00 /Foreign Equity Security/Month for Corporate Action Service −$125 /Month Manual Security Pricing (>10/day) §Factor Services (BondBuyer) −$1.50 /CMO/Month −$0.25 /Mortgage Backed/Month −$300 /Month Minimum/Fund Group §Fair Value Services (FT Interactive) −$0.60 on the First 100 Securities/Day −$0.44 on the Balance of Securities/Day Multiple Classes §$10,000 for each additional class Conversion §One month of service fee prior to service inception. NOTE: All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule above. Akre Capital Management, LLC By: /s/Andrew Schaefer Name: Andrew Schaefer Title:Date: 2
